Exhibit 10.1
 
CONTINGENT ADDENDUM TO LEASE AGREEMENT
 
THIS IS PREPARED WITH THE CONTINGENCY OF THE RENTAL OF THE FOLLOWING MENTIONED
PROPERTY. ADDENDUM TO LEASE DATED MARCH 1, 2009 (LEASE AGREEMENT ) WITH A MOVE
IN DATE OF APRIL 1, 2012 BETWEEN HENRY AMALGAMATED LLC, (LESSOR) AND ANGIE’S
LIST, INC., (LESSEE).
 
WHEREAS, Lessor and Lessee entered into the lease agreement dated March 1, 2009
for office space.
 
NOW THEREFORE, it is agreed that the Lease Agreement is hereby modified and
amended in the following respects to be effective April 1, 2012 with a move in
date of April 1, 2012. WIT:
 

 
1.
Paragraph (1) (Description of Premises) Lessor hereby leases additional space
known as the following to the lessee:  934 E Washington Street Suite B,
Indianapolis, IN 46202




 
2.
Paragraph (4) (Rent) The amount for the additional office space with square
footage of 4,600 will be $5,418.40 a month.

 
Except as specifically mentioned herein, all other terms and conditions of the
original Lease Agreement shall remain the same and unchanged
 
Henry Amalgamated LLC
Lessor

                 
/s/ Karl Northern
     
Date:
 
4/10/2012

 
Angie’s List, Inc
Lessee

                 
/s/ Robert R. Millard
     
Date:
 
4/10/2012

 